Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Nomura et al ((US 2007/0128466), Ma et al (US 2013/0119354), Walters et al (US 7,279,704), and Stoessel et al (US 2015/0171348) for the following reasons:

Nomura et al discloses the following compound:

    PNG
    media_image1.png
    423
    353
    media_image1.png
    Greyscale
,
where M is Ir; B is NR, O, or S; the groups X1-X6 and R are C –R1, where R1 is H, an alkyl such as methyl, or a group such as pyridine or a triazine. The ring A in the formula is given by:

    PNG
    media_image2.png
    224
    245
    media_image2.png
    Greyscale
.
Claims 1, 25, and 32 require that one of the group A1-A8 is N. In the compound of Nomura, the recited group A1-A8 is C. Accordingly, the reference does not disclose or suggest the compound recited in claims 1, 25, and 32.

Ma et al discloses the following compound:

    PNG
    media_image3.png
    471
    690
    media_image3.png
    Greyscale
.
Claims 1, 25, and 32 requires that one of the group A1-A8 is N. In the compound of Ma et al, the recited group A1-A8 is C. Accordingly, the reference does not disclose or suggest the compound recited in claims 1, 25, and 32.

Walters is incorporated by reference in Ma et al providing definitions for “alkyl” and “heteroaryl” and the reference does not disclose or suggest the compound recited in claim 1 or the subject matter recited in claims 1, 25, and 32.

Stoessel et al discloses the following compound: M(L)n(L’) m, M is Ir or Pt, n is [1-3] and m is [0-3]; L’ is any desired co-ligand. M(L)n is given by Formula (2):

    PNG
    media_image4.png
    155
    200
    media_image4.png
    Greyscale
.
The groups CyC is given by CyC-16, i.e.

    PNG
    media_image5.png
    173
    263
    media_image5.png
    Greyscale
,
where “#” denotes where CyC connects to CyD, and “*” denotes where CyD coordinates to the metal. The group W is NR, O, S or CR2; the group X is CR or N. The group CyD is given as:

    PNG
    media_image6.png
    186
    187
    media_image6.png
    Greyscale
.
The reference discloses that CyC or CyD contain a fused ring system such as Formula (3-A) i.e.

    PNG
    media_image7.png
    173
    191
    media_image7.png
    Greyscale
,
Claims 1, 25, and 32 recite that adjacent substituents R, R’ R1, R2, R3, R4, RCC, RD, and RE optionally join to form an aromatic ring. The fused ring in Stoessel et al is not an aromatic ring and therefore excluded from claims 1, 25, and 32. Accordingly, the reference does not disclose or suggest the compound recited in claims 1, 25, and 32.



In light of the properly filed terminal disclaimer, filed on 2/11/20201, the obviousness-type double patenting as set forth in the Final Office Action, mailed on 2/9/2021, is hereby withdrawn. Furthermore, in light of the amendments to the claims, the claim objections as set forth in the previous Office Action are hereby withdrawn.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767